Citation Nr: 9932911	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and witness, Dr. Don Haswell


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from August 1973 to November 
1974.

In the veteran's substantive appeal, dated in June 1994 and 
received by the regional office (RO) in July 1994, the 
veteran indicated that he desired a hearing at his local RO 
before a member of the Board of Veterans' Appeals (Board).  A 
hearing was subsequently held before a hearing officer at the 
RO in March 1995.  In an October 1999 letter to the veteran, 
the Board sought clarification as to whether the veteran 
still wanted to attend a hearing before the Board, and 
advised the veteran that if he did not respond to the letter 
within thirty days from the date of the letter, the Board 
would assume that the veteran continued to want a hearing 
before a member of the Board at the RO.  The record does not 
reveal that the appellant has responded to the Board's 
October 1999 correspondence and consequently, the Board has 
no option but to conclude that the veteran still desires a 
hearing before a member of the Board at his local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should arrange for the veteran 
to have a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












